
	
		II
		112th CONGRESS
		2d Session
		S. 2875
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on diaper pads with an
		  outer layer of water-resistant laminated knitted fabric of polyester and with
		  other fabric layers of either blends of hemp and cotton or polyester
		  microfleece.
	
	
		1.Diaper pads with an outer
			 layer of water-resistant laminated knitted fabric of polyester and with other
			 fabric layers of either blends of hemp and cotton or polyester
			 microfleece
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Diaper pads, designed to be inserted in diapers or diaper
						shells, the foregoing with an outer layer of water-resistant laminated knitted
						fabric of polyester and with other fabric layers of either blends of hemp and
						cotton or polyester microfleece, with elastic gussets to absorb moisture near
						the wearer’s legs, with snaps or other fasteners to hold the pads in place
						(providing for in subheading 9619.00.68)FreeNo
						changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
